Citation Nr: 0738656	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-07 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compendable evaluation for 
hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Regional Office (RO) that denied service connection for 
bilateral hearing loss.  

Upon further development of the record, the RO issued a 
rating decision in September 2007 which granted service 
connection for hearing loss in the left ear, assigning a 0 
percent evaluation, and denied service connection for hearing 
loss in the right ear.  The veteran filed a timely notice of 
appeal in which he disagreed with the initial evaluation for 
hearing loss in the left ear and the denial of service 
connection for hearing loss in the right ear.

The issue of entitlement to an increased initial evaluation 
for hearing loss in the left ear, currently evaluated as 0 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may an in-service occurrence of sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, a lay statement from a fellow 
serviceman, service treatment records, private medical 
records, and VA medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for hearing loss in the right ear, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's multiple 
contentions, a lay statement from a fellow serviceman, 
service treatment records, private medical records, and VA 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  The Court in Hensley also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing Current Medical Diagnosis & 
Treatment 110-11 (Stephen A. Schroeder et. al. eds., 1988)).

The veteran reported noise exposure while in the army as a 
combat engineer.  His statements are supported by the lay 
statement of a fellow serviceman, a Certificate of Release or 
Discharge from Active Duty and a Recommendation for Award of 
Army Achievement Medal, Army Commendation Medal, and 
Meritorious Service Medal.  Service treatment records reveal 
some abnormal audiology readings in the right ear.  An 
audiology test conducted in April 1995 pursuant to 
separation, did not report any hearing loss at the time. 

In a private examination from December 2005, the physician 
opined that the veteran's hearing loss stemmed from noise 
exposure during service.  However, an audiological evaluation 
conducted pursuant to this examination revealed that the 
hearing level thresholds in the right ear did not meet the 
requirements for a hearing loss disability under 38 C.F.R. § 
3.385. 

The clinical findings based on private and VA medical 
records, from December 2002 through March 2007, reflect no 
current hearing loss in the veteran's right ear.  The veteran 
underwent a VA audiological examination in March 2007.  
Audiometric testing revealed that the hearing threshold 
levels in decibels in the right ear were 20, 20, 20, 20 and 
20 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 23, 30, 25, 40 and 40 at 
500, 1000, 2000, 3000 and 4,000 Hertz respectively.  Pure 
tone averages were 20 in the right ear and 33.75 in the left. 
Maryland CNC speech recognition scores were 98 percent in the 
right ear and 100 percent in the left.  The examination 
findings report that the veteran's right ear was within 
normal hearing limits.

Private medical records from December 2005 and December 2006, 
a September 2003 VA audiological examination and the VA 
outpatient treatment records from February 2003 are 
consistent with the above findings and do not reflect a 
current disability in the right ear within the meaning of 38 
C.F.R. § 3.385.  In the absence of any current disability, 
there is no basis on which service connection may be granted.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.


REMAND

As noted above, the RO granted the veteran's claim for 
service connection for hearing loss in the left ear in 
September 2007, and assigned a 0 percent evaluation.  He 
submitted a timely notice of disagreement in October 2007, 
but a statement of the case has not been issued.  Where a 
statement of the case has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral, is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  After the RO has issued the statement 
of the case, the claim should be returned to the Board only 
if the veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO should issue a statement of the 
case reflecting its adjudication of the 
issue of entitlement to an increased 
initial evaluation for hearing loss in the 
left ear, currently evaluated as 0 percent 
disabling.  The appellant should be 
afforded the appropriate period of time to 
respond.  If the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


